Thornton, J.
This is an appeal from an order in a proceeding for contempt against one B. Newman. By the order referred to, the proceeding against Newman was dismissed for want of jurisdiction. In Tyler v. Connolly, 65 Cal. 28, it was held that there is no appeal from a judgment in a case of contempt. We find nothing in this case which takes it out of the rule laid down in the case cited. For the reasons given in Tyler v. Connolly, we are of opinion that there can be no appeal -here. The appeal must therefore be dismissed, and it is so ordered.
Sharpstein, J., and McKee, J., concurred.